Case: 16-50750      Document: 00514101787         Page: 1    Date Filed: 08/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-50750                                FILED
                                  Summary Calendar                         August 3, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                Clerk


                                                 Plaintiff-Appellee

v.

JOSE LEON GONZALEZ-LONGORIA, also known as Alfred Martinez, also
known as Juan Vela,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:92-CR-65-1


Before DENNIS, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Jose Leon Gonzalez-Longoria, federal prisoner # 59761-079, moves for
leave to proceed in forma pauperis (IFP) on appeal. He seeks to challenge the
denial of his 18 U.S.C. § 3582(c)(2) motion in which he sought a sentence
reduction pursuant to Amendment 782 to U.S.S.G. § 2D1.1. We construe
Gonzalez-Longoria’s motion to proceed IFP as a challenge to the court’s



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50750     Document: 00514101787     Page: 2   Date Filed: 08/03/2017


                                  No. 16-50750

certification that his appeal was not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into his good faith “is limited to
whether the appeal involves legal points arguable on their merits (and
therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted).
      The district court did not abuse its discretion in denying Gonzalez-
Longoria’s § 3582(c)(2) motion. See United States v. Henderson, 636 F.3d 713,
717 (5th Cir. 2011). Contrary to Gonzalez-Longoria’s assertion, Amendment
782 did not lower his base offense level because his offense involved the
equivalent of 200,000 kilograms of marijuana.
      Because the appeal lacks arguable merit and is frivolous, Gonzalez-
Longoria’s motion for leave to proceed IFP on appeal is DENIED. See Howard,
707 F.2d at 220. Because the merits of Gonzalez-Longoria’s appeal are so
intertwined with the certification decision as to constitute one issue, his appeal
is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n. 24; 5TH CIR.
R. 42.2.




                                        2